DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the more than three precursor metals of claims 1, 18 and 21 (only three appear to be shown) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 21, 25, 28 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghegin (Integration of innovative ohmic contacts for heterogeneous III-V/Silicon Photonic devices. Condensed Matter [cond-mat]. Université Sorbonne Paris Cité, 2017. English. NNT: 2017USPCC008. tel-01685738) in view of Barkhouse et al. (US 20160380126 A1).
Regarding claims 1, 8-9 and 28, Ghegin discloses (claim 1) a semiconductor structure (Fig. 1.10) comprising: a group IV substrate (annotated. Note that the bonding layer is “SiO2 bonding layer”); a patterned group III-V device (annotated) over said group IV substrate; at least one precursor stack (n-contact and/or p-contact) over at least one portion of said patterned group III-V device, said at least one precursor stack under at least one contact hole (annotated, occupied by metallic plugs) and not lining a sidewall of said at least one contact hole (Fig. 1.10), wherein said at least one precursor stack comprises a plurality of precursor metals, each of said plurality of precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni)(3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a blanket dielectric layer (annotated) over said patterned group III-V device; said at least one contact hole in said blanket dielectric layer; at least one filler metal (metallic plugs) in said at least one contact hole and over said at least one precursor stack, (claim 8) wherein said blanket claim 9) wherein said patterned group III-V device (annotated) is optically connected to a group IV device (Si waveguide) in said group IV substrate (Fig. 1.10 ), and (claim 28) wherein said patterned group III-V device (annotated) is separated from said group IV device (Si waveguide) in said group IV substrate by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  

    PNG
    media_image1.png
    477
    888
    media_image1.png
    Greyscale

Ghegin fails to disclose three or more precursor metals.
Barkhouse discloses three or more precursor metals ([0026] – “Although the multi-layer barrier region is illustrated as two layers, first and second barrier regions 131 and 132, in other examples, the multi-layer barrier region can include more than two layers”. More than two layers anticipating “three of more”. Also, [0031] discloses Ti and Ni, and, [0042] discloses a III-V material).
It would have been obvious to one of ordinary skill in the art to include three or more precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Barkhouse and arrive at the claimed invention so as to inhibit diffusion (Barkhouse, [0020]) and/or because it has been held that duplicating parts (in this case, arriving at three or more precursor metals from the 
Regarding claims 21, 25 and 33-34, Ghegin discloses (claim 21) a semiconductor structure (Fig. 1.10) comprising: a group IV substrate (annotated); a group III-V device (annotated) over said group IV substrate; a precursor stack (n-contact and/or p-contact) over at least a portion of said group III-V device, said precursor stack under a contact hole (annotated) and not lining a sidewall of said contact hole (Fig. 1.10), wherein said precursor stack comprises a plurality of precursor metals, each of said plurality of precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni)(3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a dielectric layer (annotated) over said group III-V device; said contact hole in said dielectric layer; a filler metal (metallic plugs) in said contact hole and over said precursor stack (Fig. 1.10), (claim 25) wherein said filler metal comprises tungsten (W) (p. 62, “The filling of the contact cavities can be realized thanks to various metals, such as Cu, Al and W”), (claim 33) wherein said group III-V device (annotated) is optically connected to a group IV device (Si waveguide) in said group IV substrate (Fig. 1.10 ), and (claim 34) wherein said group III-V device (annotated) is separated from said group IV device (Si waveguide) in said group IV substrate by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  
Ghegin fails to disclose three or more precursor metals.
Barkhouse discloses three or more precursor metals ([0026] – “Although the multi-layer barrier region is illustrated as two layers, first and second barrier regions 131 and 132, in other examples, the multi-layer barrier region can include more than two layers”. More than two layers anticipating “three of more”. Also, [0031] discloses Ti and Ni, and, [0042] discloses a III-V material).
.

Claims 6-7, 10, 18, 20, 26-27, 29-32 and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Ghegin in view Barkhouse and Hata et al. (of record, US 8633496 B2).
Regarding claims 6-7, Ghegin/Barkhouse discloses (claim 6) wherein said patterned group III-V device (annotated) is a patterned group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 7) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Barkhouse fails to disclose a patterned group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodide.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Barkhouse in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or 
Regarding claims 10 and 35, Ghegin/Barkhouse fails to disclose wherein said (patterned) group III-V device is electrically connected to a group IV device in said group IV substrate.  
Hata discloses wherein said (patterned) group III-V device (T01, Abstract) is electrically connected to a group IV (T12, “The transistors T11, T12, T13 and T14 may each be a silicon device”) device in said group IV substrate (1402, “base wafer containing silicon, Fig. 18).
  It would have been obvious to one of ordinary skill in the art to include the arrangement of Hata in the device of Ghegin/Barkhouse and arrive at the claimed invention so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30).
Regarding claim 18, Ghegin discloses a semiconductor structure (Fig. 1.10 above) comprising: a group IV substrate (annotated. Note that the bonding layer is “SiO2 bonding layer”); a patterned group III-V device (annotated) over said group IV substrate; a precursor stack (n-contact and/or p-contact) over at least one portion of said patterned group III-V device, said precursor stack under a first contact hole (annotated) and not lining a sidewall of said first contact hole (Fig. 1.10), wherein said precursor stack comprises a plurality of precursor metals, each of said plurality of precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a blanket dielectric layer (annotated) over said patterned group III-V device; said first contact hole (annotated) in said blanket dielectric layer; a filler metal (metallic plugs) in said first contact hole.  

Barkhouse discloses (ii) three or more precursor metals ([0026] – “Although the multi-layer barrier region is illustrated as two layers, first and second barrier regions 131 and 132, in other examples, the multi-layer barrier region can include more than two layers”. More than two layers anticipating “three of more”. Also, [0031] discloses Ti and Ni, and, [0042] discloses a III-V material).
It would have been obvious to one of ordinary skill in the art to include three or more precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Barkhouse and arrive at the claimed invention so as to inhibit diffusion (Barkhouse, [0020]) and/or because it has been held that duplicating parts (in this case, arriving at three or more precursor metals from the plurality of Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).
Regarding (i), Hata discloses (Fig. 18) a group IV substrate (1402, “base wafer containing silicon”) including a group IV device (T12, “The transistors T11, T12, T13 and T14 may each be a silicon device”), a second contact hole (occupied by 1884, “through contacts 1884”) in said blanket dielectric layer (1882, “The passivation film 1882 is, for example, a silicon oxide film…”) over said group IV device, and, a filler material (1884, “through contacts 1884”) in said second contact hole (While Hata fails to disclose a filler “metal”, it would have been obvious to one of ordinary skill in the art to include metal as claimed so as to employ a well-known and used conductive material which enables electrical connection to an active device since the use of conventional materials to perform their known function is prima-facie obvious, MPEP 2144.07).
  It would have been obvious to one of ordinary skill in the art to include the arrangement suggested by Hata in the device of Ghegin/Barkhouse and arrive at the claimed invention so as to enable 
Regarding claim 20, Ghegin/Barkhouse/Hata discloses (Hata) wherein said patterned group III-V device (T01, Abstract) is electrically connected (via 1884/1886) to said group IV device (T12, Fig. 18).  
Regarding claims 26-27, Ghegin/Barkhouse discloses (claim 26) wherein said group III-V device (annotated) is a group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 27) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Barkhouse fails to disclose a group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodide.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Barkhouse in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art.
Regarding claims 29-30, Ghegin/Barkhouse discloses (claim 29) wherein said patterned group III-V device (annotated) is a patterned group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 30) wherein said 
Ghegin/Barkhouse fails to disclose a patterned group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodiode.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Barkhouse in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art
Regarding claims 31-32, Ghegin/Barkhouse/Hata discloses (claim 31) wherein said patterned group III-V device (annotated) is optically connected to another group IV device (Si waveguide) in said group IV substrate (annotated, Fig. 1.10), and, (claim 32) wherein said patterned group III-V device (annotated) is separated from said another group IV device (Si waveguide) in said group IV substrate (annotated) by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  

Claims 1, 8-9, 21, 25, 28 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghegin (Integration of innovative ohmic contacts for heterogeneous III-V/Silicon Photonic devices. Condensed Matter [cond-mat]. Université Sorbonne Paris Cité, 2017. English. NNT: 2017USPCC008. tel-01685738) in view of Moon (US 20060183327 A1).
Regarding claims 1, 8-9 and 28, Ghegin discloses (claim 1) a semiconductor structure (Fig. 1.10) comprising: a group IV substrate (annotated. Note that the bonding layer is “SiO2 bonding layer”); a patterned group III-V device (annotated) over said group IV substrate; at least one precursor stack (n-contact and/or p-contact) over at least one portion of said patterned group III-V device, said at least one precursor stack under at least one contact hole (annotated, occupied by metallic plugs) and not lining a sidewall of said at least one contact hole (Fig. 1.10), wherein said at least one precursor stack comprises a plurality of precursor metals, each of said plurality of precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni)(3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a blanket dielectric layer (annotated) over said patterned group III-V device; said at least one contact hole in said blanket dielectric layer; at least one filler metal (metallic plugs) in said at least one contact hole and over said at least one precursor stack, (claim 8) wherein said blanket dielectric layer (annotated) is substantially planar (Figs. 1.10 and 2.3), (claim 9) wherein said patterned group III-V device (annotated) is optically connected to a group IV device (Si waveguide) in said group IV substrate (Fig. 1.10 ), and (claim 28) wherein said patterned group III-V device (annotated) is separated from said group IV device (Si waveguide) in said group IV substrate by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  

    PNG
    media_image1.png
    477
    888
    media_image1.png
    Greyscale

Ghegin fails to disclose three or more precursor metals.
Moon discloses three or more precursor metals ([0046] – “Barrier layer stacks comprising TaN/Ta/TaN/Ta, TiN/Ti/TiN/Ti, TaN/Ti/TiN/Ta/TaN layers (and additional layers), or combinations or multiple layers of Ta, TaN, Ti, TiN, W, WN, TaSi, TaSiN, TiSi, or TiSiN, as examples, may be formed. A multi-layer stack of barrier layers provides increased oxidation resistance, for example”, emphasis added, with TiN/Ti/TiN/Ti being materials claimed, and, [0023] disclosing “Compound semiconductors, GaAs, InP, Si/Ge, or SiC, as examples, may be used in place of silicon”).
It would have been obvious to one of ordinary skill in the art to include three or more precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Moon and arrive at the claimed invention so as to increase oxidation resistance and/or because it has been held that duplicating parts (in this case, arriving at three or more precursor metals from the plurality of Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).
Regarding claims 21, 25 and 33-34, Ghegin discloses (claim 21) a semiconductor structure (Fig. 1.10) comprising: a group IV substrate (annotated); a group III-V device (annotated) over said group IV substrate; a precursor stack (n-contact and/or p-contact) over at least a portion of said group III-V device, said precursor stack under a contact hole (annotated) and not lining a sidewall of said contact hole (Fig. 1.10), wherein said precursor stack comprises a plurality of precursor metals, each of said plurality of precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni)(3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a dielectric layer (annotated) over said group III-V device; said contact hole in said dielectric layer; a filler metal (metallic plugs) in said contact hole and over said precursor stack (Fig. 1.10), (claim 25) wherein said filler metal comprises tungsten (W) (p. 62, “The filling of the contact cavities can be realized thanks to various metals, such as Cu, Al and W”), (claim 33) wherein said group III-V device (annotated) is optically connected to a group IV device (Si waveguide) in said group IV substrate (Fig. 1.10 ), and (claim 34) wherein said group III-V device (annotated) is separated from said group IV device (Si waveguide) in said group IV substrate by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  
Ghegin fails to disclose three or more precursor metals.
Moon discloses three or more precursor metals ([0046] – “Barrier layer stacks comprising TaN/Ta/TaN/Ta, TiN/Ti/TiN/Ti, TaN/Ti/TiN/Ta/TaN layers (and additional layers), or combinations or multiple layers of Ta, TaN, Ti, TiN, W, WN, TaSi, TaSiN, TiSi, or TiSiN, as examples, may be formed. A multi-layer stack of barrier layers provides increased oxidation resistance, for example”, emphasis added, with TiN/Ti/TiN/Ti being materials claimed, and, [0023] disclosing “Compound semiconductors, GaAs, InP, Si/Ge, or SiC, as examples, may be used in place of silicon”).
.

Claims 6-7, 10, 18, 20, 26-27, 29-32 and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Ghegin in view Moon and Hata et al. (of record, US 8633496 B2).
Regarding claims 6-7, Ghegin/Moon discloses (claim 6) wherein said patterned group III-V device (annotated) is a patterned group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 7) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Moon fails to disclose a patterned group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodide.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Moon in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or 
Regarding claims 10 and 35, Ghegin/Moon fails to disclose wherein said (patterned) group III-V device is electrically connected to a group IV device in said group IV substrate.  
Hata discloses wherein said (patterned) group III-V device (T01, Abstract) is electrically connected to a group IV (T12, “The transistors T11, T12, T13 and T14 may each be a silicon device”) device in said group IV substrate (1402, “base wafer containing silicon, Fig. 18).
  It would have been obvious to one of ordinary skill in the art to include the arrangement of Hata in the device of Ghegin/Moon and arrive at the claimed invention so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30).
Regarding claim 18, Ghegin discloses a semiconductor structure (Fig. 1.10 above) comprising: a group IV substrate (annotated. Note that the bonding layer is “SiO2 bonding layer”); a patterned group III-V device (annotated) over said group IV substrate; a precursor stack (n-contact and/or p-contact) over at least one portion of said patterned group III-V device, said precursor stack under a first contact hole (annotated) and not lining a sidewall of said first contact hole (Fig. 1.10), wherein said precursor stack comprises a plurality of precursor metals, each of said plurality of precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a blanket dielectric layer (annotated) over said patterned group III-V device; said first contact hole (annotated) in said blanket dielectric layer; a filler metal (metallic plugs) in said first contact hole.  

Moon discloses (ii) three or more precursor metals ([0046] – “Barrier layer stacks comprising TaN/Ta/TaN/Ta, TiN/Ti/TiN/Ti, TaN/Ti/TiN/Ta/TaN layers (and additional layers), or combinations or multiple layers of Ta, TaN, Ti, TiN, W, WN, TaSi, TaSiN, TiSi, or TiSiN, as examples, may be formed. A multi-layer stack of barrier layers provides increased oxidation resistance, for example”, emphasis added, with TiN/Ti/TiN/Ti being materials claimed, and, [0023] disclosing “Compound semiconductors, GaAs, InP, Si/Ge, or SiC, as examples, may be used in place of silicon”).
It would have been obvious to one of ordinary skill in the art to include three or more precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Moon and arrive at the claimed invention so as to increase oxidation resistance and/or because it has been held that duplicating parts (in this case, arriving at three or more precursor metals from the plurality of Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).
Regarding (i), Hata discloses (Fig. 18) a group IV substrate (1402, “base wafer containing silicon”) including a group IV device (T12, “The transistors T11, T12, T13 and T14 may each be a silicon device”), a second contact hole (occupied by 1884, “through contacts 1884”) in said blanket dielectric layer (1882, “The passivation film 1882 is, for example, a silicon oxide film…”) over said group IV device, and, a filler material (1884, “through contacts 1884”) in said second contact hole (While Hata fails to disclose a filler “metal”, it would have been obvious to one of ordinary skill in the art to include metal as claimed so as to employ a well-known and used conductive material which enables electrical connection to an active device since the use of conventional materials to perform their known function is prima-facie obvious, MPEP 2144.07).

Regarding claim 20, Ghegin/Moon/Hata discloses (Hata) wherein said patterned group III-V device (T01, Abstract) is electrically connected (via 1884/1886) to said group IV device (T12, Fig. 18).  
Regarding claims 26-27, Ghegin/Moon discloses (claim 26) wherein said group III-V device (annotated) is a group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 27) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Moon fails to disclose a group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodide.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Moon in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art.
Regarding claims 29-30, Ghegin/Moon discloses (claim 29) wherein said patterned group III-V device (annotated) is a patterned group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP claim 30) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Moon fails to disclose a patterned group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodiode.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Moon in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art
Regarding claims 31-32, Ghegin/Moon/Hata discloses (claim 31) wherein said patterned group III-V device (annotated) is optically connected to another group IV device (Si waveguide) in said group IV substrate (annotated, Fig. 1.10), and, (claim 32) wherein said patterned group III-V device (annotated) is separated from said another group IV device (Si waveguide) in said group IV substrate (annotated) by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  

Response to Arguments
Applicant's arguments filed 12.30.2021 have been fully considered but they are not persuasive.
The applicant alleges that Ghegin fails to disclose or suggest three or more precursor metals as claimed because (i) only two layers are disclosed (see p.9-10 of the reply), and, (ii) one of said layers is considered optional in a different embodiment (see p.10-11 of the reply). This is not persuasive because (a) Barkhouse and/or Moon are relied upon by the examiner for suggestion of using three or more precursor metals, and, (b) Ghegin explicitly discloses an embodiment with two layers on which the examiner relies upon; there may be other embodiments on which the examiner does not rely upon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/               Primary Examiner, Art Unit 2894